The opinion of the court was delivered by
Dixon, J.
By section 50 of the School law, passed at the special session of the legislature October 19th, 1903, the board of education of the city of Burlington has the supervision, control and management of the public schools in that city. In January, 1904, the relator’s two daughters were transferred by the supervising principal from the schools which they had previously attended to another public school, and on February 24th, 1904, the relator applied to the board to restore his children to the former schools. A lengthy correspondence ensued, the upshot of which was a refusal by the board to interfere. Thereupon the'relator obtained a rule requiring the board to show cause why a mandamus should not issue compelling such restoration.
By the tenth section of the School law the controversy thus existing between the relator and the board is made the subject *81of decision, by the state superintendent of public instruction, and his decision will, under the third section, be subject to appeal to the state board of education. Until the remedies thus provided have been exhausted the prerogative writs of the state should not be awarded. Jefferson v. Board of Education, 35 Vroom 59; Draper v. Commissioners of Public Instruction, 37 Id. 54.
The rule to show cause is discharged.